                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO.: 5:18-CV-155-RJC-DCK

EQUAL EMPLOYMENT OPPORTUNITY                         )
COMMISSION,                                          )
                                                     )
                       Plaintiff,                    )
                                                     )
               v.                                    )
                                                     )           JOINT CONSENT
                                                     )         PROTECTIVE ORDER
SPENCER GIFTS, LLC                                   )
                                                     )
                       Defendant.                    )
                                                     )
                                                     )

       The parties move the Court for entry of this Consent Protective Order to expedite the flow

of discovery material, facilitate the prompt resolution of discovery disputes and disputes

concerning confidentiality, protect certain materials designated as confidential and ensure that

protection is afforded only to material so designated.

IT IS HEREBY ORDERED THAT:

       1.      General Scope of the Agreement. This Consent Protective Order shall govern

certain documents and other material produced in response to any discovery request or other

request for information by Plaintiff and Defendant in this action, all information contained therein,

and all copies, excerpts or summaries thereof, specifically including, but not limited to, answers to

requests for admissions, answers to interrogatories, responses to requests for production of

documents and documents produced in accordance therewith, documents subpoenaed in

connection with depositions and any deposition transcript or portion thereof as to which protection

is sought in accordance with this Agreement. The following documents and/or information may

be designated as “Confidential” pursuant to this Order: (a) medical records or other health-related



                                                 1
information; (b) personal information about Defendant’s employees, including but not limited to:

social security numbers, tax information, personnel records, and health insurance information; and

(c) confidential or proprietary business and personal information, including but not limited to,

income tax returns, balance sheets, profit and loss statements.

       2.      Designation as Confidential. Any party producing or furnishing information of any

nature to another party, to the Court, or at a deposition in connection with this litigation, may

designate as “Confidential,” in accordance with the procedures set forth herein, any such

information, document or part thereof, interrogatory answer, response to request for admissions,

deposition testimony, excerpts and summaries of such information, or other materials as set forth

in Paragraph 1 of this Agreement. Such designation shall be made at the time the information is

produced or furnished, or at a later time as provided herein.

       3.      Procedure for Designating Information as Confidential. Parties may designate

confidential materials in the following manner:

               (a)     In the case of documents or other written materials, by affixing to each page

of every such document, at the time of production, the word “Confidential” by stamp or other

method which will make the word conspicuous;

               (b)     In the case of answers to interrogatories, designation shall be made by

placing the word “Confidential” adjacent to or at the end of any answer deemed to contain

confidential information. Alternately, answers deemed to contain confidential information may be

bound separately and marked with the word “Confidential”;

               (c)     In the case of depositions or other pretrial testimony in this action by the

parties or any of their officers or employees, by a statement to that effect on the record by counsel

for the party who claims that confidential material is about to be or has been disclosed. Unless the




                                                  2
parties intend to designate all of the information contained within a particular document or

deposition testimony as confidential material, counsel for that party should indicate in a clear

fashion the portion of the document or testimony which is intended to be designated as

confidential.

        4.         Restricted Use of Information.

                   (a)    Documents/information        designated   as   “Confidential”   pursuant   to

paragraphs 1 through 3 of this Order shall be used solely for the purposes of this action and shall

not be disclosed to any person except the following individuals:

                          (i)     the Court (including the Clerk’s office, stenographic reporters and

videographers, engaged in such proceedings as are necessary to the preparation for trial and trial

of this action);

                          (ii)    counsel for the parties, their staff members, their professional and

para-professional employees;

                          (iii)   any experts or service contractors (i.e. court reporters or outside

photocopying or imaging services) associated by the parties regarding this action;

                          (iv)    the parties, including officers or managers of a party who have a

need to know the information for purposes of this litigation; or

                          (v)     by mutual consent.

                   (b)    Documents produced pursuant to this Order shall not be used for any other

purpose other than evidence in this litigation and may not be disclosed under any circumstances to

anyone not connected with this action as a party, witness, counsel, consultant, staff person or court

personnel. Specifically, use of confidential material during the trial of this action or in any hearing

in connection with the disposition of this matter by any party shall in no way permit the use of




                                                    3
such material for or in connection with any lawsuit, action, hearing or proceeding, without further

order of the Court, express agreement by both parties, or pursuant to a subpoena.

       5.         Acknowledgment of Agreement. All persons to whom confidential material is

disclosed pursuant to paragraph 4 of this Order shall be bound by this Order. It shall be the

responsibility of counsel for each party to this action to ensure that persons authorized to receive

confidential material pursuant paragraph 4 of this Order have knowledge of the terms of this Order

and agree to be bound by them. Any persons breaching the provisions of this Order are subject to

the contempt powers of this Court.

       6.         Inadvertent Disclosure. In the event a party inadvertently produces materials which

should have been, but were not, marked “Confidential,” the party may designate such materials as

“Confidential” by notifying counsel of the error and producing the documents against, with the

“Confidential” designation, prior to the expiration of the discovery deadline set by the Court. The

parties will then treat these documents as if they had been marked “Confidential” when they were

first produced.

       7.         Use of Confidential Materials in this Case. Nothing in this Agreement shall prevent

or impair the use by a party of confidential materials as set forth in paragraphs 1 through 3 of this

Agreement in proceedings in this litigation, including motion papers, affidavits, briefs, other

papers and depositions filed with the Court or at any deposition, or hearing, conference, or trial

before the Court so long as confidentiality of such information is protected as provided herein. To

the extent any confidential material is filed with the Court, counsel filing the confidential material

shall file it under seal in accordance with Local Rule 6.1.

       8.         Challenging Confidentiality. Acceptance by a party of any information, document

or thing identified as “Confidential” pursuant to this Order shall not constitute a concession that




                                                   4
the information, document or thing is confidential material. Counsel for the parties shall serve

written notice of any objections to specific designations upon the other party within twenty (20)

days of receipt of such information, documents or things. Counsel shall first attempt to resolve any

disputes of confidentiality between themselves. If Counsel are unable to agree on any such issue,

counsel seeking protection of a document must bring the issue before the Court within twenty (20)

days of receipt of any written notice of any objections. No disclosure of such information shall

occur pending resolution of any dispute under this paragraph.

       9.      Right to Object. Notwithstanding the foregoing provisions, this Order shall not

prejudice the right of any party to object to discovery on other grounds. Any party may, upon

reasonable notice to the opposing party’s counsel, move for an order relieving it of the provisions

of this Order for good cause shown. All parties retain the right to apply to the Court for an order

affording additional protection to confidential material as the circumstances may warrant. Nothing

contained herein shall prevent a party from seeking modification to this Order.

       10.     Disclosure.

               (a)     Nothing contained herein shall prevent a party from disclosing, revealing or

using any documents, material or other information which is already lawfully in the possession of

that party or which that party lawfully obtained from any source other than the opposing party, and

this Order shall not otherwise apply to such documents, material or other information.

               (b)     Nothing in this document shall prevent any party from producing any

document or information in his, her, or its possession in response to a lawful subpoena or other

compulsory process, provided that notice shall be given to the other party prior to the date that the

party subpoenaed is required to respond to the subpoena or other compulsory process in which

materials designated confidential are sought.




                                                 5
       11.     Return of Confidential Information. Upon termination of this action, including

without limitation any appeals or retrials, the ultimate disposition of all materials marked

“Confidential” are subject to a final order of the Court.

       12.     Modification of the Agreement. In the event of further proceeding in this action, if

any of the parties hereto believe that this Agreement unreasonably impedes discovery to a party or

the use of information discovered from a party for purposes of this litigation or provides

insufficient protection regarding discovery materials produced by a party, such party may serve

notice upon the parties and request the Court modify this Agreement.

       13.     Protection of Copies. All copies, extracts or summaries prepared from confidential

materials produced hereunder shall be subject to the same terms of this Agreement as the

confidential material from which such copies, extracts or summaries were prepared, if properly

designated.

       14.     Notices. Notice required under this Agreement shall be in writing and provided to

the attorney for the parties listed below. Notice to the parties shall be adequate if given solely to

the parties’ counsel of record.

       15.     Effective Date. This Agreement shall be effective immediately and shall survive

the conclusion of this lawsuit.


       IT IS SO ORDERED.


                                               Signed: April 15, 2019




                                                  6
